Citation Nr: 0816374	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to February 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran's service medial records prior to January 1983 
are unavailable.  VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate source 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  In several 
statements, as well as in his testimony at the Travel Board 
hearing, the veteran reported treatment he received for ankle 
and knee injuries in service.  He recalled that he sustained 
such injuries in April and May 1981, and that his ankle was 
in a cast for 4 to 6 weeks.  He identified the treatment 
facility as the Bassett Army Hospital, Fort Wainwright, 
Alaska.  There is no indication that the RO attempted to 
secure records of the alleged treatment directly from that 
facility (or from the facility where they may have been 
retired for storage).  The heightened duty to assist in this 
case requires such development.

Postservice records include an April 2004 operative report 
(pertaining to the veteran's right knee arthroscopy).  There 
available records do not mention a right ankle disability; 
however, service connection for such disability can be 
established if records secured show that an injury resulting 
in chronic disability (e.g., fracture requiring extended 
casting) occurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive 
development to secure complete clinical 
records of any treatment the veteran 
received for ankle and/or knee disability 
at Bassett Army Hospital, Fort Wainwright, 
Alaska, in April and May 1981.  If more 
detailed information is needed to secure 
the records, the veteran should be asked 
to provide such information.  If the 
records cannot be located, it should be so 
annotated in the claims file (along with a 
description of the extent of the search), 
and the veteran should be so notified.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and likely 
etiology of any right ankle and/or right 
knee disability that the veteran now has.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  Upon 
examination of the veteran and review of 
the record the examiner should identify 
(by medical diagnosis) all right knee 
and/or right ankle disabilities currently 
shown, and provide an opinion (as to each) 
whether or not such disabilities are, at 
least as likely as not (i.e., a 50 percent 
or better probability) related to the 
veteran's service/injuries herein.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

